department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list aug _ set ep 2a te hhh hh hha legend taxpayer a amount amount plan x financial_institution a financial_institution b financial_institution c account hhh hhh hh hha the ahh hh hhh account hhh hh tha heh ira x date date hhh ' page dear this letter is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code correspondence dated date date date date date date and date your request was supplemented with the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a years old represents that on date she received a distribution of amount from plan x maintained at financial_institution a and that she intended to rollover a portion of it amount into ira x at financial_institution c taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to a debilitating medical_condition that prevented her from making financial decisions taxpayer a asserts that amount has not been used for any purpose taxpayer a represents that she was a participant in plan x a 401_k_plan a non-retirement plan account at financial_institution b taxpayer a maintained at financial_institution a taxpayer a asserts that on date she took a distribution of amount from plan x which financial_institution a deposited into account represents that she used a portion of amount to pay for her daughter's college tuition and intended to roll over the remainder amount into ira x at financial_institution c on date taxpayer a transferred amount into account another non-retirement plan account at financial_institution b prior to date taxpayer a was in treatment for a serious mental health condition according to her treating physician taxpayer a was not in a position to make financial decisions on date and throughout the 60-day rollover period during the rollover period taxpayer a’s mental condition worsened she continued to seek treatment for her debilitating mental condition throughout the rollover period and on several occasions after the rollover period had ended on date a few weeks after the end of the 60-day rollover period taxpayer a attempted to rollover amount into ira x at financial_institution c but an employee at financial_institution c informed her that she had missed her 60-day window based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property hhh page other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that a transfer to an ira from an eligible_plan shall be treated as a rollover_contribution described in sec_408 of the code revproc_2003_16 2003_14_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 and sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of a payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and submitted by taxpayer a is consistent with the assertion that her inability to complete a timely rollover was due to her severe mental illness which rendered her unable to make financial decisions specifically taxpayer a submitted documentation from her treating psychiatrist that in his opinion taxpayer a was incapable of taking care of her personal health and financial affairs due to her mental illness during the 60-day rollover period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira or another qualified_plan provided ail other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code athe page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling contact hhe at hhi fhaehhhe please address all correspondence to se t ep ra t2 sincerely yours - ond me ace ha donzelfcittlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
